People v Alston (2020 NY Slip Op 07080)





People v Alston


2020 NY Slip Op 07080


Decided on November 25, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 25, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
ROBERT J. MILLER
COLLEEN D. DUFFY
HECTOR D. LASALLE, JJ.


2016-05551
 (Ind. No. 1342/15)

[*1]The People of the State of New York, respondent,
vSharif Alston, appellant.


Janet E. Sabel, New York, NY (Simon Greenberg of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove, Jodi L. Mandel, and Daniel Berman of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Matthew Sciarrino, Jr., J.), rendered April 15, 2016, convicting him of attempted assault in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review an order of protection issued at the time of sentencing.
ORDERED that upon the appeal from the judgment, so much of the order of protection as directed that it remain in effect until and including March 31, 2028, is vacated, on the law and as a matter of discretion in the interest of justice, and the matter is remitted to the Supreme Court, Kings County, for a new determination of the duration of the order of protection; and it is further,
ORDERED that the judgment is affirmed.
As the People concede, the duration of the order of protection issued at the time of sentencing exceeded the maximum time limit set forth in CPL 530.13(4)(a). Accordingly, we vacate so much of the order of protection as directed that it remain in effect until and including March 31, 2028, and remit the matter to the Supreme Court, Kings County, for a new determination of the duration of the order of protection (see People v Gooding, 174 AD3d 642, 643; People v Ramos, 164 AD3d 922, 923-924).
The defendant's remaining contention is unpreserved for appellate review and we decline to review it in the exercise of our interest of justice jurisdiction.
MASTRO, J.P., LEVENTHAL, MILLER, DUFFY and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court